DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08 August 2022 has been entered.
Claims 21-40 remain pending in the application, wherein claim 23 has been amended.  No new matter has been introduced.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See the Non-Final Office Action mailed 09 May 2022 for the statement of reasons for indication of allowable subject matter.  Additionally, applicant has filed a terminal disclaimer over US Pat. No. 10,791,781 to overcome the nonstatutory double patenting rejection of claims 21-28, 30-32, and 34-40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 08 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,791,781 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendments to claim 23 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 09 May 2022.  The rejection of claim 23 under 35 U.S.C. 112(b) has been withdrawn.
Applicant has filed a terminal disclaimer on 08 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,791,781 has overcome the nonstatutory double patenting rejection previously set forth in the Non-Final Office Action mailed 09 May 2022.  The nonstatutory double patenting rejection of claims 21-28, 30-32, and 34-40 has been withdrawn. 
Since claims 21 and 32 are no longer rejected, the objection to claims 29 and 33 previously set forth in the Non-Final Office Action mailed 09 May 2022 has been rendered moot.  The objection to claims 29 and 22 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784